Dear Mayor Cormier:
In your capacity as Mayor of the Town of Welsh, you question the legality of the following portion of Town Ordinance 597, providing:
  (c)  This ordinance shall not be repealed except upon recommendation of the Mayor and the unanimous affirmative vote of the Board of Aldermen.
Your concern is warranted.  The Town of Welsh, a Lawrason Act municipality, is governed by R.S. 33:406, providing:
  § 406.  Enactment, recording, and publication of ordinances and resolutions
  A  (1) Any law enacted by a board of aldermen shall be by ordinance.  The style of all ordinances shall be: "Be it ordained by the board of aldermen of the City (or Town or Village, as the case may be) of . . . " No ordinance shall be adopted except by the affirmative vote of a majority of the members of the board.  (Emphasis added).
The law requires only that an ordinance be adopted by "a majority of the members of the board."  The repeal of an ordinance is accomplished by ordinance; thus, an ordinance which repeals a prior ordinance requires only the approval of a majority of the members of the board.  That portion of Town of Welsh Ordinance 597 requiring a unanimous vote for repeal is void for being inconsistent with the requirements of state law.
However, only that portion of the ordinance is considered invalid, as the law considers it severable from the remaining text of Ordinance 597. The unconstitutionality of one portion of a law does not render the entire law unenforceable if the remaining portion is severable from the offending portion.  See Cox Cable New Orleans, Inc., vs. City of NewOrleans, 624 So.2d 890 (La. 1993), at page 895.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:  ___________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released:  July 12, 2001
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL